                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRAHAM ENGINEERING CORP.,    :               CIVIL ACTION NO. 1:18-CV-405
                             :
             Plaintiff       :               (Chief Judge Conner)
                             :
        v.                   :
                             :
JOHN BRUNELLE and            :
PROSYSTEMS INTEGRATION, LLC, :
                             :
             Defendants      :

                                      ORDER

      AND NOW, this 28th day of January, 2020, upon consideration of defendants’

motion (Doc. 9) to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2), and

in accordance with the accompanying memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 9) to dismiss is GRANTED in part and
             DENIED in part, as follows:

             a.    Defendants’ motion is GRANTED to the extent that we find that
                   this court lacks personal jurisdiction over defendants as to
                   Counts II and III.

             b.    Count II as to both defendants and Count III as to ProSystems
                   are DISMISSED without prejudice.

             c.    Count III as to defendant John Brunelle is SEVERED and shall
                   be TRANSFERRED to the United States District Court for the
                   District of Connecticut pursuant to 28 U.S.C. § 1631.

             d.    Defendants’ motion is DENIED in all other respects.
2.   The parties shall proceed in accordance with today’s opinion, this
     court’s February 26, 2019 opinion, and the Federal Rules of Civil
     Procedure.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
